DETAILED ACTION
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-02-10. Claims 26-50 are pending. Claims 26, 41, 44 is/are independent.
The prior art of record (in particular, U.S. Publication 20160092702 to Durham et al. (hereinafter "Durham '702")) does not disclose, with respect to claim 26, "that the first context information to be used for decoding the first cryptographically encoded pointer is to be obtained from a first instruction operand in a memory access instruction" in the recited context.  Rather, Durham '702 teaches a memory pointer that includes an encrypted portion and range/permission information [Durham '702 Fig. 2, 0036].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 41, 44, features corresponding to those of claim 26  in the respective context(s).
Dependent claims 27-40, 42-43, 45-50 are allowed in view of their respective dependence from claims 26, 41, 44.

Drawings
The drawing(s) filed on 2020-02-11 is/are: accepted by the Examiner.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-03-14, 2022-02-10, 2022-01-13, 2021-09-29, 2021-08-02, 2021-06-30, 2021-05-05 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE C PARSONS/Primary Examiner, Art Unit 2494